internal_revenue_service deper teat ah ie trad ary s n s l n s n s ln s e n s ln s n no third party contact xxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxkk me tees coweact skal essn berean tetephune number in reference to xxxxxxxxxxxxxxxkxx dato nov 99gxxxxxxxxxxxxxxxxx op e eo t legend t xxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxxxxxkx c xxxxxxxxxxxxxxxxxxxxxxxxxxkxxxxkk y xxxxxxxx z xxxxxxxxxxxxxx a xxxxxxxxxxxxxx b xxxxxxxxxxxx e xxxxxxxxxxxxxxxxxxxx d xxxxxxxxxxxxxxxxxxx x xxxxxxx y xxxx dear applicant this is in reply to a letter dated date under which t and in connection with a proposed transaction and c request us to rule that request certain rulings under sec_507 sec_4944 and sec_4945 of the internal_revenue_code more specifically t that the proposed transfer will constitute a ‘significant disposition of assets to one or more private foundations’ within the meaning of sec_1_507-3 and of the income_tax regulations c that the proposed transfer will not result in a ‘termination of private_foundation status’ of t within the meaning of sec_507 will constitute an ‘other adjustment organization or reorganization’ between private_foundations within the contemplation of sec_507 b of the code but that under sec_1_507-1 and b of the regulations the proposed transfer will not constitute either a notification of t’s intent to terminate its status as foundation under sec_507 ‘willful repeated acts willful and flagrant act the meaning of sec_507 a private of the code or failure to act ora or failure to act ’ within by t and therefore or d s - xxxxxxxxxxxxxxxxxxxxxxkxxxxxkxxkxxx t will not be liable for the tax imposed by section s07 c that under sec_507 a of the regulations c will not be treated as a newly created organization and sec_5 that under sec_1_507-3 a of the regulations c will be treated as possessing t's attributes and characteristics that are described in sec_1_507-3 regulations of the and that the proposed transfer will not give rise to net ‘sale or investment_income and will not constitute a other of section otherwise c a subject t the reduced to excise_tax on any gain on the proposed transfer the excise_tax disposition’ meaning of the within which would code the or that the proposed transfer will not constitute an act of ‘self-dealing’ within the meaning of section of the code that the proposed transfer will not subject t to any_tax liability for a failure to distribute income under sec_4942 of the code that upon consummation of the proposed transfer will succeed to t's ‘excess qualifying distributions’ if any within the meaning of sec_53 a -3 e of section the regulations the record keeping a of requirements of sec_4942 g b of the code will not apply to no assets t during any period in which it regulations under that has and the that the proposed transfer will not constitute a jeopardizing investment within the meaning of sec_4944 of the code that the proposed transfer will not constitute a the under sec_4945 of ‘taxable expenditure’ code that under of the exercise regulations ‘expenditure responsibility’ under sec_4945 of the code with respect to the assets transferred in the proposed transfer a required section will not be to t regulations that under section for purn ses of l a thanter and of pre lhe -3- xxxxxxxxxxxxxxxaxxxxxxxxxxkxxxxxx through of the code c will be treated as if were t it t the that legal or accounting and expenses_incurred by ruling_request and in carrying out the proposed transfer will not constitute taxable_expenditures pursuant to sec_4945 be considered qualifying distributions under sec_4942 of the code in connection with and will other this code the of that the proposed transfer will not affect the status of t federal_income_tax under sec_501 code as organizations exempt from of the or c that the proposed transfer will not give rise to any taxes under chapter or sec_507 of the code and that section sec_1_507-1 the regulations under i of and a be required to file the annual information_return required by year following proposed transfer occurs if during the subsequent taxable years it has neither legal nor equitable_title to any assets and engages in no activity taxable the any which taxable t will year code the for the not of in facts our records reflect that in t was organized as profit corporation under the laws of records reflect income_tax under sec_501 our records reflect foundation that that has t the state of t was recognized as exempt a non- y our from federal of the code in june of a private been classified as also the information furnished shows that a and b founded t and were substantial contributors to it the file reflects that a and b were husband and wife and that a died in and b died in a and b’s daughter and son the board and d board members of t s current officers and directors include e and d who are is t’s chairman of is t’s president and secretary the four other t are unrelated to a and b respectively e the information furnished shows that t was formed to engage in the following activities to give hospitals corporations foundations and other institutions in the univerd srares which provide medical or hospital care or assistance financial to - -4- xxxxxxxxxxxxkaxxxxkexkxxkkxkk axxk d6 to give financial assistance to schools including but not limited to technical and professional schools colleges universities and other institutions for the advancement of learning situate in the united_states to give churches associations or conventions of churches and to other religious organizations institutions and corporations situate in the united_states assistance financial to to give financial assistance to museums and other the and study or advancement of the united_states for arts the in institutions situate preservation sciences to give financial assistance organizations and institutions for study or advancement of music symphony orchestras situate in the united_states to societies the performance including operas and to give financial assistance to other corporations trusts community chests funds foundations situate in the united_states organized and operated for religious charitable educational_purposes or for the prevention of cruelty to children or animals and scientific literary and to furnish financial assistance to worthy students who are in need of such assistance to enable them to obtain an education not limited schools colleges universities and other institutions for the advancement of learning situate in the united_states schools and including but professional technical to in the information furnished shows b a non-profit trust under the laws of the state established c as the information furnished shows that e and d are c’s only of x to be the successor trustees it of t further it is represented that b wanted t to be liquidated and all of its assets transferred to c is represented that b formed c on date that c was recognized as exempt from federal_income_tax under by determination_letter dated and was held to be a private_foundation within sec_501 november the meaning of sec_509 of the code code the of c's trust document states that it was formed to devote and apply its income exclusively for charitable religious scientific literary and educational_purposes either directly or by contributions to organizations duly authorized to carry on charitable educationa activities scientific religious literary and xxxxxxxxxxxxxkxxxxkxxxxxkxxxxxxkxxkkx charitable a information the information furnished shows b hereafter established crat transferred the marketable_securities valued in excess of dollar_figurex to the crat by the terms make annual distributions of is represented that upon b’s death the crat distributed in excess of dollar_figurex to c the of its value to b crat’s creating document crat was it remainder annuity may trust furnished shows that that the in of to of b further the information furnished shows that prior to her b established a charitable_lead_annuity_trust death in hereafter clat in february of the information furnished shows that b transferred marketable_securities valued in excess of dollar_figurex to the clat by the terms of the clat’s creating document the clat was to make annual distributions of 250y to c over a year period on date t's board_of trustees resolution dissolving t and transferring all of subject_to approval by both the court of jurisdiction of state of y and by the internal_revenue_service approved a its assets to the it is represented that such dissolution and liquidation action was adopted because t’s directors determined that t’s purposes could be most efficiently carried out by c if t’s assets were c purposes are substantially_similar to t’s purposes administered by transferred inasmuch and to as c further it twce foundations is represented that the proposed transaction will eliminate needless extra expenses associated with the operation of which have virtually identical purposes specifically the proposed transaction be committed to gifts and grants for will allow more funds to exempt purposes save the normal expenses associated with corporate filings in the state of is represented that and will it y c it and is represented that upon receipt of a favorable response to seek judicial approval by the judicial authorities of the state of y of its dissolution and liquidation and the transfer of its assets to c t’s ruling_request of october t will t represents that upon the transfer of its assets and its dissolution and liquidation t will notify the internal_revenue_service of such termination liquidation and transfer it is represented that c will assume liability for any excise_tax owed by t on its investment_income for the year of the distribution and any subsequent year also it is represented that t will not treat any amount of the transferred assets as code sec_4942 q a qualifying_distribution under xxxxxxxxxxxxxxxxxxxxxkxxxkxxkxxkxxk it is represented that neither t nor c have committed any willful or flagrant acts rise to liability to tax under chapter or failure to act that would give further it is represented that t and c are effectively controlled by the same individuals within the meaning of sec_1_482-1 of the requlations law sec_501 of the code provides for the exemption from federal_income_tax of any nonprofit organization that is organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_507 of the code provides that a sec_501 c exempt organization's classification as may be terminated in the ways described respectively in sec_507 sec_507 also concerns under sec_507 transfer of assets by one private_foundation to another private_foundation s a b a a private_foundation and b b the sec_507 of the code provides that in the transfer of assets by one private_foundation to one or more other private_foundations as part of transferee private_foundations shall not be treated as newly created organizations a reorganization the sec_1_507-3 of the regulations indicates that a transfer under sec_507 transfer of assets from one private_foundation to another private_foundation pursuant to of the code includes a a reorganization or liquidation sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization or liquidation the transferee private_foundation shall not be treated as newly created organization but shall succeed to the transferor’s aggregate tax_benefit under code sec_507 a sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its distribution_requirements under sec_4942 of the code for any taxable_year in which it makes a sec_507 b transfer of all or part of its net assets to another private_foundation the sec_507 transfer itself may be counted toward satisfaction of such requirement only if meets the requirements of sec_4942 it even sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 where the transferor private_foundation has disposed of all of asseha sec_4945 idl tai meade the af rt aha its xxxxxxxxxxkxxxxxxxxxxaxxkxxxxxxxkxa to any expenditure_responsibility grants made by the transferor foundation except for any information reporting requirements imposed by sec_4945 for any year in which any such transfer is made sec_1 a -3 a of the regulations provides that certain tax provisions listed therein will carry over toa transferee private_foundation that is given a code sec_507 transfer of assets from a transferor private_foundation sec_1_507-3 of the regulations indicates that a transferor private_foundation transfers all of its assets if to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 redesignated as sec_1_482-1 directly or indirectly by the same person or persons who effectively controlled the transferor private_foundation the transferee private_foundation will be treated as foundation for purposes of sec_4940 through and sec_507 through of the code the fair_market_value of the transferor private foundation’s assets that were transferred bears to the fair_market_value of the assets of the transferor private_foundation immediately before the transfer in the proportion which it were the transferor private now if sec_1_507-3 iii of the regulations example describes a situation where a private_foundation p controlled by trustees a and b made a grant to another private_foundation w for which p was therefore required to exercise expenditure_responsibility under sec_4945 h of the code the same trustees a and b then transferred all also all of p's assets to private_foundations r s and t controlled by a and b are each required to assume p s expenditure_responsibility for p’s grant to w unless one or two of them is assigned that task by agreement with p concludes that r s for the transfer grants received by them from p because in this regard r p rather than as recipients of expenditure_responsibility grants from p and t the example concludes that r and t have no expenditure_responsibility as part of the transfer and t are treated as the example also and s s sec_1_507-4 of the regulations provides that with exceptions not involved here foundation status imposed by sec_507 not apply to a sec_507 transfer of assets the tax on termination of private of the code does sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code will not constitute a termination of the transferor’s private_foundation_status ge s xxxxxxxxxxxxxxxkxxxkxkkxxxxxxxxkk sec_4941 of the code imposes a tax upon any act of self-dealing between a private_foundation and any of disqualified persons as defined in sec_4946 its sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 for the direct active_conduct of exempt purposes sec_4942 a of the code indicates in pertinent that a contribution will not be considered to be a part qualifying_distribution under sec_4942 where the contribution is either controlled by the transferor or by one or more of the transferor’s disqualified persons or foundation that is not an operating_foundation under sec_4942 unless sec_4942 to another organization that is to any private is met ii i sec_4942 of the code requires that the transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records to show that the transferee private_foundation in fact makes a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee’s own corpus within the meaning of sec_4942 that transferee’s qualifying_distribution must be expended before the close of the transferee’s first taxable_year after the transferee’s taxable_year in which the sec_507 transfer was received sec_4944 of the code imposes a tax upon the making by any private_foundation of any investment that jeopardizes the conduct of its exempt purposes sec_4944 of the code indicates that there is no tax upon any investment whose purpose is purposes to further exempt sec_4945 of the code imposes tax upon a private foundation’s making of any taxable_expenditure as defined in sec_4945 sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring proper reports from the grantee private_foundation on the grantee’s uses of the grant b of the regulations refers to the rules of sec_1_507-3 of the regulations cited above in pertinent part section ln o xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxk sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 b sec_53_4946-1 of the foundation and similar excise_tax regulations provides that dealing under sec_4941 of the code under sec_501 than an organization described in sec_509 a is not a disqualified_person other for purposes of self- an exempt_organization sec_53_4945-6 and b of the regulations allow a private_foundation to make sec_507 transfers of its assets to organizations exempt under sec_501 of the code transfers being considered to be taxable_expenditures not excluding private_foundations without the for endowment for the purchase to a private_foundation which is exempt from sec_53_4945-5 of the regulations provides that i f a private_foundation makes a grant described in sec_4945 taxation under sec_501 of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding taxable years to the grantor that before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to is reasonably apparent be discontinued only if it from the grant rationale the transfers of assets from t to will be a transfer of assets described in sec_507 transfer of funds will be from one private_foundation to another pursuant to in sec_1_507-3 of the regulations d there is the case of sec_507 transfers from one private_foundation to one or more other private_foundations no private_foundation termination_tax in a reorganization or liquidation as stated of the code because the under section the carryover provisions for a code sec_507 b iii example transfer will be applicable similar to sec_1 a defined in sec_507 cc any other applicable carrycver provisions will be applicable to c the private_foundation transferee in addition under sec_1_507-3 through all of t’s aggregate tax_benefit as will be carried over to of the code fo f q xxxxxxxxxxxxxxxxxxxxxxxxxxxxkkkxk there will be no acts of self-dealing under sec_4941 of the code the transfers of assets are not acts of self- dealing because they are transfers of funds for exempt purposes to exempt sec_501 organizations and even if controlled by the same persons the transferees are not considered disqualified persons pursuant to sec_53 a of the regulations sec_4942 a of the code provides that a qualifying_distribution by a private_foundation for exempt purposes includes any reasonable and necessary administrative expenses that section further states where a transfree is a private_foundation which is not an opeating foundation under sec_4942 or is controlled by one or more of the transferor’s disqualified persons a transfer including the reasonable and necessary administrative expenses will be a qualifying_distribution only to the extent that the further requirements of sec_4942 are met thus t's transfer and the legal accounting and other expenses of this ruling and transfer to c distributions under sec_4942 a meets sec_4942 including having adequate_records required under sec_4942 b to show that its transfree cc has timely met the distribution out of corpus requirements of sec_4942 g if reasonable in amount will be qualifying to the extent that t there will be no jeopardizing investments under sec_4944 of the code because sec_4944 indicates that there are no jeopardizing investments involved where a foundation donates its funds for exempt purposes under sec_501 c in this case donations to other organizations exempt under sec_501 c there will be no taxable_expenditures under sec_4945 of the code sec_53_4945-6 of the regulations indicates that no tax on taxable_expenditures is involved where there i sec_507 which is the case here has no presently outstanding grants for which expenditure_responsibility is being exercised a reorganization transfer of assets under section is noted that t also it conclusions accordingly based upon the representations submitted we rule that that the proposed transfer will constitute a ‘significant disposition of assets to one or more private foundations’ within the meaning of sec_1_507-3 and of the income_tax regulations c ‘rermination of private that the proposed transfer will iim not result ina seats a xxxxxxxxxkxxxxxxxxxkxxkxkxxxxxakkxx will constitute an ‘other adjustment organization or reorganization’ between private_foundations within the contemplation of sec_507 that under sec_1_507-1 and b of the regulations the proposed transfer will not constitute either a notification of t’s intent to terminate its status as foundation under sec_507 ‘willful repeated acts willful and flagrant act the meaning of sec_507 t will not be liable for the tax imposed by sec_507 c a private of the code or failure to act ora or failure to act ’ within by t and therefore or that under sec_507 a of the regulations c will not be treated as a newly created organization and sec_5 that under sec_1_507-3 of the regulations c will be treated as possessing t’s attributes and characteristics that are described in sec_1_507-3 regulations of the and that the proposed transfer will not give rise to net ‘sale or investment_income and will not constitute a other of sec_4940 a otherwise the reduced subject t to excise_tax on any gain on the proposed transfer code excise disposition’ meaning the of the within would which tax the or that the proposed transfer will not constitute an act of ‘self-dealing’ within the meaning of sec_4941 of the code that the proposed transfer will not subject t to any_tax liability for a failure to distribute income under sec_4942 of che code that upon consummation of the proposed transfer c will succeed to t’s ‘excess qualifying distributions’ if any within the meaning of sec_53 a -3 e the regulations and that under sec_1_507-3 of the regulations the record keeping requirements of sec_4942 will not apply to t during any period in which it has no assets g b of the code of that the proposed transfer will not constitute a jeopardizing investment within the meaning of sec_4944 of the code tn é _ xxxxxxxxxxxxxxxxkxxxxxxxxxxxxxaakx that the proposed transfer will not constitute a ‘taxable expenditure’ under sec_4945 code of the that under sec_1_507-3 of the regulations t will not be required to exercise ‘expenditure responsibility’ under sec_4945 of the code with respect to the assets transferred in the proposed transfer that under sec_1_507-3 a of regulations for purposes of chapter and sections if through of the code it were t will be treated as the that the legal accounting and other expenses in connection with this ruling incurred by t or c request and in carrying out the proposed transfer will not constitute taxable_expenditures pursuant to sec_4945 of the code and will be considered qualifying distributions under sec_4942 of the code that the proposed transfer will not affect the status of federal_income_tax under sec_501 code as organizations exempt from of the or c t that the proposed transfer will not give rise to or sec_507 of the any taxes under chapter code and that under sec_1_507-1 and of the regulations t will not be a required to file the annual information_return required by sec_6033 of year following the taxable_year in which the proposed transfer occurs years it has neither legal nor equitable_title to any assets and engages in no activity if during the subsequent taxable the code for any taxable this ruling letter is directed only to the organization sec_6110 of the code provides that it that requested it may not be used or cited as precedent we are sending a copy of this ruling letter to your key district_director and to your attorney sincerely yours veer a id mk a col fey edward k karcher chief technical branch exempt_organizations cn
